DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 9-10, 17-18, and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 10, and 18, among other things, teach a system for monitoring at least one computer program executing on a computer system, the system comprising: a processor; and a memory, the memory storing instructions to cause the processor to execute: running an intelligent monitoring system which obtains at least one preference from a user, the at least one preference including at least one maximum monitoring overhead, on the computing system; and using the intelligent monitoring system to monitor the at least one computer program, wherein the maximum monitoring overhead comprises a threshold for an amount of overhead that can be consumed by the intelligent monitoring system for monitoring the computer program, further comprising assigning a different weight to a central processing unit (CPU) time than to a wall clock time to determine how frequently to monitor the at least one computer program, the weights being determined by: (a * (CPU time)) + (b * (wall clock time)), where a is a CPU weight and b is a wall clock weight, wherein the CPU time comprises a CPU time consumed by the intelligent monitoring system for monitoring the at least one computer program, wherein the wall clock time comprises an actual time consumed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449